Citation Nr: 1627479	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  10-31 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Entitlement to service connection for hypertrophic obstructive cardiomyopathy, claimed as a heart condition to include heart murmur.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1972 to May 1974.  He had additional service in the National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In a December 2014 decision, the Board denied these claims.  The Veteran appealed this Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Court issued an order granting a Joint Motion for Remand (JMR).  The order served to vacate and remand the Veteran's claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110 , 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service. See 38 U.S.C.A. § 1113(b) ; 38 C.F.R. § 3.303(d) ; Cosman v. Principi, 3 Vet. App. 503 (1992).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty, or from a myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. 38 U.S.C.A. §§ 101(21), (22), (23), (24) , 106; 38 C.F.R. § 3.6(a), (c), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any State, under 32 U.S.C.A §§ 316 , 502, 503, 504, or 505. 38 U.S.C.A. § 101(22) ; 38 C.F.R. § 3.6(c)(3).  Presumptive periods for service connection do not apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78   (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury from a myocardial infarction, a cardiac arrest, or a cerebrovascular accident incurred while performing INACDUTRA. 38 U.S.C.A. §§ 101(24) , 106, 1110, 1131.

The Veteran claims that his current heart disorder is the result of physical exertion with high blood pressure as well as a heart murmur that he endured during his National Guard service.  See October 2009 VA Form 21-4138, Statement in Support of Claim.  

The service treatment records (STRs) from his period of active service are silent as to complaints or findings referable to a cardiovascular disorder or hypertension, to include findings of elevated blood pressure readings.  

Records from the Veteran's period of National Guard service show that he reported a history of high or low blood pressure on periodic examination in August 1987.  These records also show that the Veteran complained of sore back and chest muscles in September 1989.  Notwithstanding, a January 1992 ECG (electrocardiogram) was normal.  These records are also silent as to findings referable to a cardiovascular disorder or hypertension, to include findings of elevated blood pressure readings.

An April 2001 VA treatment report notes that the Veteran's blood pressure was 176/88 and he reported that his blood pressure is "usually lower than that, but he has been told in the past that he has 'borderline' HTN (hypertension)."  His blood pressure was noted to be elevated in September 2001 and he was instructed to have it checked periodically for consideration of treatment as may be indicated.  A February 2004 VA treatment report shows a finding of hypertension and notes that the Veteran was "continued" on Atenolol.  

Private treatment records, including an April 2010 Office Note from M. C. Neustel, M.D., show that the Veteran was hospitalized for a syncopal episode in 2008 and a May 2009 ECG showed "moderate to marked concentric left ventricular hypertrophy with asymmetrical septal hypertrophy with the interventricular septum being about 2.1 cm."  See April 2010 Office Note from Dr. Neustel.  In October 2009, a mass on the aortic valve was found and the Veteran underwent a septal myectomy for hypertrophic cardiomyopathy with systolic anterior motion and inducible outflow tract obstruction.  Dr. Neustel noted that the question of how long the Veteran may have had this problem is very difficult to answer and that he must have a genetic component for hypertrophy.  

It is not in dispute that the Veteran has a heart disorder (hypertrophic obstructive cardiomyopathy) and hypertension.  

The Veteran specifically claims that his heart disorder, including a murmur, and hypertension are the result of physical exertion endured during his lengthy period of National Guard service.  A member of the National Guard serves in the federal military only when formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  To have basic eligibility as a Veteran based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service under 32 U.S.C. § 316 , 502, 503, 504, 505.  38 C.F.R. § 3.6(c), (d).  Allen and Key v. Nicholson, 21 Vet. App. 54, 57 (2007) (citing Perpich v. Department of the Defense, 496 U.S. 334, 110 S.Ct. 2418, 110 L.Ed2d 312 (1990).  For service in the National Guard only periods of federalized service, if any, are qualifying service for VA compensation benefits.

Upon review of the record, it does not appear that all periods of service have been verified. The Board notes that only service department records can establish if and when a person was serving on active duty, ACDUTRA, and/or INACDUTRA. See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Given the governing legal authority set forth above, a remand is necessary to clarify the appellant's service dates and all periods of ACDUTRA, or INACDUTRA.  On remand, the appellant's dates of ACDUTRA and INACDUTRA service must be verified.

The February 2016 JMR found that the Board incorrectly asserted that "competent" evidence is required to show an indication that the Veteran's disability may be associated with the Veteran's service, as laid out in McLendon v. Nicholson.  20 Vet. App. 79, 81 (2006).  Specifically, the JMR implied that an April 2010 medical record in which the Veteran's treating cardiologist opined that "a developing outflow obstruction can occur any time in adult life, but whether or not [the Veteran] had such an obstruction in his 20s is unclear" met the standard of an indication that the Veteran's disabilities may be associated with service.  The Board also notes that the Veteran has provided a history of experiencing symptoms during training with the National Guard which he believes were attributable to a heart disorder and/or hypertension.  Upon remand, a VA examination should be conducted for the purpose of determining whether any current heart disorder and/or hypertension are related to service.  

The Board also notes that a January 2015 Social Security Administration Inquiry indicates a denied claim, although it does not specify the nature of the claim.  As these matters are being remanded, an attempt should be made to request any documents related to a possible Social Security Administration (SSA) disability claim.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Social Security Administration and request a copy of all documents and evidentiary material pertaining to any application for disability benefits made by the Veteran.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e).

2.  Confirm the appellant's military service and verify the dates of his service as a member of the Reserves. Determine whether that service included any periods of active duty, ACDUTRA or inactive duty training, and, to the extent feasible, ascertain the dates for each such period.  Efforts should include a request of earnings records from the Defense Finance and Accounting Service (DFAS) that indicate the appellant's duty status for active duty, ACDUTRA and INACDUTRA. The RO should then prepare a list of the appellant's actual periods of active duty, ACDUTRA, and INACDUTRA.

3.  Thereafter, schedule the Veteran for an examination with an appropriate VA examiner as to hypertrophic obstructive cardiomyopathy and hypertension.  After conducting an appropriate examination, the examiner is asked to provide the following opinions:

i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertrophic obstructive cardiomyopathy had onset during, or was caused or aggravated by, or is otherwise related to his active service or ACDUTRA?

ii) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had onset during, or was caused or aggravated by, or is otherwise related to his service or ACDUTRA?

iii) Is it as likely as not that the Veteran became disabled from a myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA training?

Any opinion offered must be supported by a complete rationale.  The examiner should specifically address the Veteran's contention that his current heart disorder is the result of physical exertion with high blood pressure as well as a heart murmur that he endured during his National Guard service.

3.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

